MR. JUSTICE COOPER,
delivered the opinion of the court.
On August 27 last, Ed Sullivan was convicted in the justice’s court of Silver Bow township of a violation of the provisions of section 8576, Revised Codes, prohibiting the promotion of boxing and slugging matches', and fined $50, failing to pay which he was committed to the custody of the sheriff of Silver Bow county, to be imprisoned in the county jail one day for every $2 of the fine until it be satisfied. On the following day he was ordered released by the district court on writ of habeas corpus. The relator, as sheriff, thereupon applied to this court for a writ of supervisory control, for the purpose of reviewing the action of the district court and annulling the order of release. To the order to show cause the respondents filed a motion to quash and dismiss the proceeding.
The questions presented for our determination are identical with those considered in the case of State ex rel. Esgar v. District Court, ante, p. 464, 185 Pac. 157. On the authority of that case, the motion to quash is overruled, and the order directing the release of Sullivan is annulled.

Order annulled.

Mr. Chief Justice Brantly and Associate Justices Holloway, Hurly and Patten concur.